DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 5-10, and 13-18 are pending in this application.               Claims 1, 5, 9, 13, and 18 are presented as amended claims.
               Claims 2, 6-8, 10, and 14-17 are presented as original claims.
               No Claims are newly presented.
               Claims 3-4 and 11-12 are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 8, 9, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190325349 A1) (hereinafter Zhang) in view of Kusano (US 20170291615 A1) (hereinafter Kusano). As regards the individual claims:
Regarding claim 1: Zhang teaches a method comprising:
acquiring by a vehicle, current environmental feature information around a vehicle (Zhang: ¶ 130; camera/imaging sensor for gathering image data (e.g., the 
detecting, by the vehicle, according to the current environmental feature information and map data, whether the map data is erroneous (Zhang: ¶ 096; the filtering module 605 can accept the candidate traffic sign for assignment to the target road link (step 719)) (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.). For example, when checking an upstream link, if the upstream link has a FC higher than or equal to 4 (e.g., indicating minor arterial roads with low expected speeds), but the speed limit value is equal to 60 mph, the filtering module 605 can be configured to determine or otherwise flag the attributes as possible errors because of the determined inconsistency) (Zhang ¶¶ 059-061, traffic sign learning based on network connectivity can be performed as a standalone process or as a post processing step of a general traffic sign learning process . . . it is contemplated that embodiments of using network connectivity to resolve incorrectly assigned learned signs and/or learned sign values can be performed in combination with any equivalent process for determining an initial set of candidate learned signs and/or candidate learned sign values) (Zhang: ¶¶ 116 – 117; mapping platform can select traffic sign data to . . . control autonomous driving [from] learned traffic sign data . . . based on one or more rules [and can further] send the alternate learned signed data to the HD map extension filter[and] the mapping platform can apply a rule that always selects the learned sign data over any other alternate data source if the learned sign data (e.g., TSR-based traffic sign data) is available for the given road 
correspondingly controlling a traveling state of the vehicle (Zhang: ¶ 120; [a]fter the data selection rules are applied to select from among available traffic sign data, the mapping platform 111 provides the selected traffic sign data for presenting a mapping user interface on a device, operating an autonomous vehicle, generating road attributes values for the geographic database 101, and/or any other use case for the traffic sign data (step 1203).)
if the map data is determined to be erroneous (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes) (Zhang: ¶¶ 116 – 117; mapping platform can select traffic sign data to . . . control autonomous driving [from] learned traffic sign data . . . based on one or more rules [and can further] send the alternate learned signed data to the HD map extension filter[and] the mapping platform can apply a rule that always selects the learned sign data over any other alternate data source if the learned sign data (e.g., TSR-based traffic sign data) is available for the given road link. The favoring of the learned traffic sign data, for instance, is based on an assumption that the because the [sic] learned traffic sign data . . .  may have a higher likelihood of representing current conditions (emphasis added))
Zhang does not explicitly teach:
acquire a lane confidence level of a current road according to the current environmental feature information and the map data; determine a target lane according to the lane confidence level of the current road and controlling the vehicle to continue traveling along the target lane at a speed corresponding to a target lane confidence level; however Kusano does teach:
acquire a lane confidence level of a current road according to the current environmental feature information and the map data; (Kusano: ¶ 082; A confidence can [further be based upon] operational statuses acquired from the sensor system 120 relating to [inter alia] lane markings near the sides of the vehicle.  [0070] an operational status for at least one support system of the vehicle 100 can be acquired [which] can include information relating to an environment that the vehicle 100 is in [including inter alia] roadway markings (e.g., lane markers) (Kusano: ¶ 027; one or more data store(s) 115 can include map data [which] can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks [and] speed limits)
determine a target lane according to the lane confidence level of the current road and controlling the vehicle to continue traveling along the target lane at a speed corresponding to a target lane confidence level (Kusano: ¶ 055; confidence evaluation module [may consider current state of ] lane keeping [which would determine target lane] (Kusano: Clm. 1; method comprising: acquiring at least one operational status for at least one support system of the vehicle; determining, based on the acquired at least one operational status, a first confidence for an autonomous operation for adjusting the speed of the vehicle)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Kusano because applying a known technique to a known device ready for 
Regarding claim 2, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 1. Zhang further teaches:
acquiring, from a plurality of sensors on the vehicle, detection information of the sensors (Zhang: ¶ 130; vehicle 103 are configured with various sensors for generating or collecting environmental sensor data (e.g., for processing by the in-vehicle feature detector 113 and/or mapping platform 111), related geographic data, etc. including but not limited to, optical, radar, ultrasonic, LiDAR, etc.)
acquiring the current environmental feature information according to the detection information of the sensors. (Zhang: ¶ 047; the TSR observations 201 from vehicles 103 for a recognized sign 107 can include, but are not limited, to any of the following data fields: a sign value, sign type, latitude, longitude, heading, altitude, and/or side of road the sign was detected.)
Regarding claim 6, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 1. Zhang further teaches:
reporting error information to a server (Zhang: ¶ 038; when using data from vehicle-based sensors, the system 100 can update the digital map data of the geographic database 101 [located at a remote server] at higher frequencies (e.g., every few hours) than traditional processes)
if the map data is determined to be erroneous (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.))
so as to cause the server to correct the map data (Zhang: ¶ 038; Since there can be potentially thousands of such cars or vehicles (e.g., a vehicle 103) traveling in road network and reporting sensor data, the system 100 can provide, in some embodiments, updated digital map data (e.g., including learned traffic sign data) in near real time)
Regarding claim 8, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 1. Zhang further teaches:
wherein  the environmental feature information comprises at least one of . . . roadside object feature information (Zhang: ¶ 130; camera/imaging sensor for gathering image data (e.g., the camera sensors may automatically capture road sign information, images of road obstructions, etc. for analysis))
Regarding claim 9: Zhang teaches an:
apparatus for detecting map error information, the apparatus being disposed in a vehicle and 
acquire current environmental feature information around the vehicle (Zhang: ¶ 130; camera/imaging sensor for gathering image data (e.g., the camera sensors may automatically capture road sign information, images of road obstructions, etc. for analysis))
detect, according to the current environmental feature information and map data, whether the map data is erroneous (Zhang: ¶ 096; the filtering module 605 can accept the candidate traffic sign for assignment to the target road link (step 719)) (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.). For example, when checking an upstream link, if the upstream link has a FC higher than or equal to 4 (e.g., indicating minor arterial roads with low expected speeds), but the speed limit value is equal to 60 mph, the filtering module 605 can be configured to determine or otherwise flag the attributes as possible errors because of the determined inconsistency) (Zhang ¶¶ 059-061, traffic sign learning based on network connectivity can be performed as a standalone process or as a post processing step of a general traffic sign learning process . . . it is contemplated that embodiments of using network connectivity to resolve incorrectly assigned learned signs and/or learned sign values can be performed in combination with any equivalent process for determining an initial set of candidate learned signs and/or candidate learned sign values) (Zhang: ¶¶ 116 – 117; mapping platform can select traffic sign data to . . . control autonomous driving [from] learned traffic sign data . . . based on one or more rules [and can further] send the alternate learned signed data to the HD map extension filter[and] the mapping platform can apply a rule that always selects the learned sign data over any other alternate data source if the learned sign data (e.g., TSR-based traffic sign data) is available for the given road link. The favoring of the learned traffic sign data, for instance, is based on an assumption that the because the [sic] learned traffic sign data . . .  may have a higher likelihood of representing current conditions (emphasis added))
correspondingly controlling a traveling state of the vehicle (Zhang: ¶ 120; [a]fter the data selection rules are applied to select from among available traffic sign data, the mapping platform 111 provides the selected traffic sign data for presenting a mapping user interface on a device, operating an autonomous vehicle, generating road attributes values for the geographic database 101, and/or any other use case for the traffic sign data (step 1203).)
if the map data is determined to be erroneous (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes) (Zhang: ¶¶ 116 – 117; mapping platform can select traffic sign data to . . . control autonomous driving [from] learned traffic sign data . . . based on one or more rules [and can further] send the alternate learned signed data to the HD map extension filter[and] the mapping platform can apply a rule that always selects the learned sign data over any other alternate data source if the learned sign data (e.g., TSR-based traffic sign data) is available for the given road link. The favoring of the learned traffic sign data, for instance, is based on an assumption that the because the [sic] learned traffic sign data . . .  may have a higher likelihood of representing current conditions (emphasis added))
Zhang does not explicitly teach:
acquire a lane confidence level of a current road according to the current environmental feature information and the map data; determine a target lane according to the lane confidence level of the current road and controlling the vehicle to continue traveling along the target lane at a speed corresponding to a target lane confidence level; however Kusano does teach:
acquire a lane confidence level of a current road according to the current environmental feature information and the map data; (Kusano: ¶ 082; A confidence can [further be based upon] operational statuses acquired from the sensor system 120 relating to [inter alia] lane markings near the sides of the vehicle.  [0070] an operational status for at least one support system of the vehicle 100 can be acquired [which] can include information relating to an environment that the vehicle 100 is in [including inter alia] roadway markings (e.g., lane markers) (Kusano: ¶ 027; one or more data store(s) 115 can include map data [which] can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks [and] speed limits)
determine a target lane according to the lane confidence level of the current road and controlling the vehicle to continue traveling along the target lane at a speed corresponding to a target lane confidence level
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Kusano because applying a known technique to a known device ready for improvement to yield predictable results is obvious. In the instant case, Zhang’s system for incorporating learned signs with detailed maps is a known device ready for improvement and Kusano teaches accounting for lane confidence. The resulting combination results in predictable results and as such would be obvious to a person of ordinary skill in the art.
Regarding claim 10, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 9. Zhang further teaches:
acquire, from a plurality of sensors on the vehicle, detection information of the sensors (Zhang: ¶ 130; vehicle 103 are configured with various sensors for generating or collecting environmental sensor data (e.g., for processing by the in-vehicle feature detector 113 and/or mapping platform 111), related geographic data, etc. including but not limited to, optical, radar, ultrasonic, LiDAR, etc.)
acquire the current environmental feature information according to the detection information of the sensors. (Zhang: ¶ 047; the TSR observations 201 from vehicles 103 for a recognized sign 107 can include, but are not limited, to any of the following data fields: a sign value, sign type, latitude, longitude, heading, altitude, and/or side of road the sign was detected.)
Regarding claim 14, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 9. Zhang further teaches:
report error information to a server (Zhang: ¶ 038; when using data from vehicle-based sensors, the system 100 can update the digital map data of the 
if the map data is determined to be erroneous (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.))
so as to causes the server to correct the map data (Zhang: ¶ 038; Since there can be potentially thousands of such cars or vehicles (e.g., a vehicle 103) traveling in road network and reporting sensor data, the system 100 can provide, in some embodiments, updated digital map data (e.g., including learned traffic sign data) in near real time.)
Regarding claim 16, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 9. Zhang further teaches:
and roadside object feature information (Zhang: ¶ 130; camera/imaging sensor for gathering image data (e.g., the camera sensors may automatically capture road sign information, images of road obstructions, etc. for analysis))
Regarding claim 17, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 9. Zhang further teaches:
A vehicle, comprising: at least one sensor (Zhang: ¶ 130; vehicle 103 are configured with various sensors for generating or collecting environmental sensor data (e.g., for processing by the in-vehicle feature detector 113 and/or mapping platform 111), related geographic data, etc. including but not limited to, optical, radar, ultrasonic, LiDAR, etc. sensors)
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kusano in view of Fritz (US 20100324797 A1). As regards the individual claims:
Regarding claim 5, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 1. Zhang further teaches:
detecting a consistency between a road ahead and the map data (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.))
in real-time (Zhang: ¶ 038; the system 100 can provide, in some embodiments, updated digital map data (e.g., including learned traffic sign data) in near real time.)
While neither Zhang nor Kusano explicitly teach:
controlling the vehicle to resume a normal traveling state, when it is detected that the road ahead is consistent with the map data; Fritz does teach:
A vehicle control system that relies on optical recognition of lane lines when they appear as expected, but that when the lane lines are unexpectedly not present, the vehicle automatically shifts reliance to vehicle-ahead tracking until the lane lines reappear, at which time control will transfer back to the normal travelling state of optical line recognition (Fritz: ¶ 040; [w]hen changing from a state in which traffic lane markings are detected into a state in which traffic lane markings are not detected anymore, an automatic switchover from the lane tracking assistance or combined lane object tracking assistance to the pure object tracking assistance takes place. If the traffic lane markings are subsequently again detected, one switches automatically from the 
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Fritz teaches the limitation based on the logic that Fritz is teaching that when the expected environmental object (lane markings) are not present, controlling the vehicle can transfer to another system, but then when it is detected that the road ahead is consistent with the map data (the expected traffic lanes reappear), controlling the vehicle can resume in a normal traveling state.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Fritz based on a motivation to improve vehicle systems which suffer decrease in performance once the environmental feature recognition system is unable to recognize the pertinent feature due to the prevailing circumstances (Fritz: ¶ 004).
Regarding claim 13, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 9. Zhang further teaches:
detect a consistency between a road ahead and the map data (Zhang: ¶ 098; when checking the traditionally stored road link attribute data of the geographic database 101, the filtering module 605 can also check whether the attributes are inconsistent with each other, thereby indicating possible errors in the attributes (e.g., functional class, speed, etc.))
in real-time (Zhang: ¶ 038; the system 100 can provide, in some embodiments, updated digital map data (e.g., including learned traffic sign data) in near real time.)
While neither Zhang nor Kusano explicitly teach:
control the vehicle to resume a normal traveling state, after it is detected that the road ahead is consistent with the map data; Fritz does teach:
A vehicle control system that relies on optical recognition of lane lines when they appear as expected, but that when the lane lines are unexpectedly not present, the vehicle automatically shifts reliance to vehicle-ahead tracking until the lane lines reappear, at which time control will transfer back to the normal travelling state of optical line recognition (Fritz: ¶ 040; [w]hen changing from a state in which traffic lane markings are detected into a state in which traffic lane markings are not detected anymore, an automatic switchover from the lane tracking assistance or combined lane object tracking assistance to the pure object tracking assistance takes place. If the traffic lane markings are subsequently again detected, one switches automatically from the object tracking assistance back into the lane tracking assistance or combined lane object tracking assistance.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Fritz teaches the limitation based on the logic that Fritz is teaching that when the expected environmental object (lane markings) are not present, controlling the vehicle can transfer to another system, but then when it is detected that the road ahead is consistent with the map data (the expected traffic lanes reappear), controlling the vehicle can resume in a normal traveling state.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Fritz based on a motivation to improve vehicle systems which suffer decrease in performance once the environmental feature recognition system is unable to recognize the pertinent feature due to the prevailing circumstances (Fritz: ¶ 004).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kusano in view of Janssen (US 6560529 B1). As regards the individual claims:
Regarding claim 7, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 1. Zhang does not explicitly teach:
Zhang does not explicitly teach:
giving alarm information, if the map data is determined to be erroneous.; however, Janssen does teach:
giving alarm information, if the map data is determined to be erroneous. (Janssen: Col. 2, lns. 009 - 030; Because of the coupling between road sign recognition and the navigation system, the relevance of the road signs recognized by the device for road sign recognition can be assessed. This enhances the quality of road sign recognition [if] the navigation device 3 contains a map memory for storing digital map data in particular, as well as comparison means for comparing the road sign recognition data, which are transmitted from the device for road sign recognition, with the map data. As a result, if there are deviations, a warning can be made to the vehicle driver.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Janssen based on a motivation to improve a vehicle by coupling a road sign recognition with navigation data such that the data ascertained by the two systems can supplement one another, which in turn contributes to enhancing the safety and reliability particularly when interventions are to be made into the speed controller of the vehicle Janssen: col. 001, lns. 016-026).
Regarding claim 15, as detailed above, Zhang as modified by Kusano teaches the invention as detailed with respect to claim 9. Zhang does not explicitly teach:
give alarm information, if the map data is determined to be erroneous; however, Janssen does teach:
give alarm information, if the map data is determined to be erroneous. (Janssen: Col. 2, lns. 009 - 030; Because of the coupling between road sign recognition and the navigation system, the relevance of the road signs recognized by the device for road sign recognition can be assessed. This enhances the quality of road sign recognition [if] the navigation device 3 contains a map memory for storing digital map data in particular, as well as comparison means for comparing the road sign recognition data, which are transmitted from the device for road sign recognition, with the map data. As a result, if there are deviations, a warning can be made to the vehicle driver.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Janssen based on a motivation to improve a vehicle by coupling a road sign recognition with navigation data such that the data ascertained by the two systems can supplement one another, which in turn contributes to enhancing the safety and reliability particularly when interventions are to be made into the speed controller of the vehicle Janssen: col. 001, lns. 016-026).
Response to Arguments
Applicant's remarks filed September 16, 2021 have been fully considered.
Applicants amendment to claim 1 to “clearly define correspondingly controlling a traveling state of the vehicle if the map data is determined to be erroneous, specifically, to control the vehicle to continue traveling along the target lane at a speed corresponding to a target lane confidence level” has 
Applicants amendment to claim 18 to add “non-transitory” eliminates potential claims to non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal, and consequently the rejection of claim 18 under 35 U.S.C. § 101 is withdrawn.
Applicant asserts that “the executive entity of the method disclosed by Zhang is the mapping platform on the network side, not the vehicle” (Applicant’s Remarks, pg. 8). This argument was fully considered but is not persuasive. Processing, storing, and retrieving data in a remote cloud is well understood and would be obvious to try for a person of ordinary skill in the art. The advantages of processing locally are as would be expected, reduced need for network connectivity and predictable to a person of ordinary skill in the art.
Applicant also asserts that Zhang “does not involve comparing, by the vehicle, the current environmental feature information obtained by the vehicle with the [current location] map data to detect whether the map data is erroneous [but rather] compare[s] the candidate traffic sign data with its upstream road link data to determine whether to accept or reject the candidate traffic sign [and as such, Zhang] cannot be used to identify any error in the [current location] map data” (Applicant’s Remarks, pg. 8). Examiner respectfully disagrees and points to Zhang teaching: “mapping platform can select traffic sign data to . . . control autonomous driving [from] learned traffic sign data . . . based on one or more rules [and can further] send the alternate learned signed data to the HD map extension filter[and] the mapping platform can apply a rule that always selects the learned sign data over any other alternate data source if the learned sign data (e.g., TSR-based traffic sign data) is available for the given road link. The favoring of the learned traffic sign data, for instance, is based on an assumption that the because the [sic] learned traffic sign data . . .  may have a higher likelihood of representing current conditions (Zhang: ¶¶ 116 – 117; emphasis added). Consequently, Zhang is teaching controlling an 
Zhang further teaches“ traffic sign learning based on network connectivity can be performed as a standalone process or as a post processing step of a general traffic sign learning process . . . it is contemplated that embodiments of using network connectivity to resolve incorrectly assigned learned signs and/or learned sign values can be performed in combination with any equivalent process for determining an initial set of candidate learned signs and/or candidate learned sign values” (Zhang ¶¶ 059-061). Further, Zhang, Figs. 10 and 12 show providing alternative traffic sign data to the map layer

    PNG
    media_image1.png
    376
    431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    280
    media_image2.png
    Greyscale


Finally, while Zhang teaches several ways to assess if the data could still be used or valid despite an attribute inconsistency, such as checking upstream road links, these subcases still result in a final assessment whether the map data is erroneous on the segment in question as taught by the instant application. Zhang teaches controlling the vehicle with learned data, and as such, the vehicle is processing data at the vehicle’s current location for autonomous control. The omission of an element and its function in a combination, where the remaining elements perform the same functions as before, involves only routine skill in the art. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Karlson, 311 F.2d 581, 136 USPQ 184 (CCPA 1963). Consequently, Applicant's arguments with respect to claims 1 and 9 are respectfully not persuasive.
Applicant’s arguments with respect to claims 1 and 9 with respect to Broadbent and Ferguson (Applicant’s Remarks, pgs. 8-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant also argues Fritz “does not disclose detecting whether the map data is erroneous according to the current environmental feature information and map data, and also fails to disclose correspondingly controlling a traveling state of the vehicle if the map data is determined to be 
Applicant also argues Janssen does not mention a lane confidence level [or] acquiring a lane confidence level of a current road according to the current environmental feature information and the map data” (Applicant’s Remarks, pg. 10). This argument has been fully considered but is not persuasive. The previous Office Action relies on Janssen to teach giving alarm information, if the map data is determined to be erroneous. The teachings of Zhang as modified by Kusano are relied upon to teach acquiring a lane confidence level of a current road according to the current environmental feature information and the map data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Gonsa et al. (US 20200309538 A1) which discloses a system for updating a digital model of at least one sub-region of a digital map using one or more sensors for capturing vehicle surroundings data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/C.P./Examiner, Art Unit 3663 


	/MACEEH ANWARI/                                             Primary Examiner, Art Unit 3663